Opinion issued October 26, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00736-CV
____________

PHILLIP DAVID HASKETT, Appellant

V.

ROBIN GAGE AND WIFE ANNETTE GAGE, Appellees




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 06CV0144




MEMORANDUM OPINION
          Appellant, Phillip David Haskett, has filed an agreed motion to dismiss his
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss the
appeal.  Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions as moot and direct the Clerk to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.